Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues “The Examiner acknowledges that Clark fails to disclose:
an ultrasound transducer in the distal segment, configured to direct ultrasonic energy parallel to the axis of symmetry toward the cavity wall; deriving an orientation of the ultrasound transducer and direction of the ultrasonic energy to be emitted from the ultrasound transducer based on the determined position of the distal segment and the angle of deflection; and orienting the distal end such that the ultrasound transducer will emit ultrasonic energy orthogonally to the target tissue when activated. 
“(Office Action, p. 7.) For the last missing feature above, the Examine has paraphrased the actual language of the claim, which fails to give due deference to the express terms of the claim. This feature of claim 1 explicitly requires, "aligning the axis of symmetry of the tip and the longitudinal axis of the distal end such that the ultrasound transducer will emit ultrasonic energy orthogonally to the target tissue when activated," as opposed to merely "orienting the distal segment" as the Examiner suggests. Nevertheless, the Examiner attempts to fill the foregoing gaps in Clark with Keidar, but Applicant respectfully submits that Keidar does not fill the gaps. 
“In particular, the Examiner suggests that Keidar discloses "deriving an orientation of the ultrasound transducer and direction of the ultrasonic energy to be emitted from the ultrasound transducer based on the determined position of the distal segment and the angle of deflection," as required by previously presented claim 1. For this purported disclosure, the Examiner cites column 9, lines 29-42 and column 10, lines 47-51 of Keidar and concludes, based upon these portions, that "the operator is able to orient the device so that it contacts the target at a desired orientation. Therefore, the operator is able to orient the device orthogonally, if that is the orientation chosen." (Office Action, p. 8.) (Emphasis added.) Applicant respectfully submits that this conclusion is inconsistent with the disclosure of Keidar, including the described probe which utilizes a "phased array" of transducers and therefore there is no need to "deriv[e] an orientation of the ultrasound transducer and direction of the ultrasonic energy to be emitted from the ultrasound transducer based on the determined position of the distal segment and the angle of deflection," or, more importantly, "align[] the axis of symmetry of the tip and the longitudinal axis of the distal end such that the ultrasound transducer will emit ultrasonic energy orthogonally to the target tissue when activated," as required by previously presented claim 1. 
It is important to note at the outset that Keidar does not disclose determining an "angle of deflection between the axis of symmetry of the tip and the longitudinal axis of the distal end in response to the adjusted contact force between the flexible probe and the target tissue" as required by claim 1. Indeed, in column 9, Keidar discloses the following: 
The digitized signals are received and used by controller 30 to compute the position and orientation of the catheter and to generate map 39. Position sensor 44 may also be used to determine both when the catheter is in contact with myocardial tissue 42 and at what angle, based on map 39 and/or on a pre-acquired image or map of the heart made by other means. In the example shown in FIG. 2, catheter 22 is brought into contact with an inner surface 40 of the heart wall at a point at which the surface has a given orientation (according to map 39), as illustrated by axes 41. The orientation of catheter 22, as determined by sensor 44, is such that a longitudinal axis 42 of the catheter forms an angle a relative to surface 40. 
“(Keidar, col. 9, lines 29-42.)(Emphasis added.) In other words, Keidar determines the angle a formed by the catheter tip relative to the myocardial tissue surface. This angle a is clearly illustrated in Fig. 2 of Keidar: 
“Keidar does not determine an "angle of deflection between the axis of symmetry of the tip and the longitudinal axis of the distal end in response to the adjusted contact force between the flexible probe and the target tissue" as required by claim 1. Rather, Keidar makes it clear throughout his specification that the angle a is "an orientation angle of the catheter relative to the cardiac tissue" and is not an "angle of deflection" as required by claim 1. (See, e.g., col. 1, lines63-64; col. 2, lines 48-52; col. 3, lines 44-45 and line 67 to col. 4, line 1; col. 4, lines 47-48; col. 7, lines 47-50; and col. 9, lines 39-42.) While Applicant recognizes that the Examiner has cited Clark for its disclosure of "angular deflection," Applicant points out this significant difference because this claim feature requires "deriving an orientation of the ultrasound transducer and direction of the ultrasonic energy to be emitted from the ultrasound transducer based on the determined position of the distal segment and the angle of deflection; and aligning the axis of symmetry of the tip and the longitudinal axis of the distal end such that the ultrasound transducer will emit ultrasonic energy orthogonally to the target tissue when activated" Keidar does not discloses an "angle of deflection" within the meaning of claim 1 and thus Applicant disagrees with the Examiner's assertions that: 
It would have been obvious to one having ordinary skill in the art... to have modified the probe and method taught by Clark to include an ultrasound transducer in the distal segment, configured to direct ultrasonic energy parallel to the axis of symmetry toward the cavity wall; deriving an orientation of the ultrasound transducer and direction of the ultrasonic energy to be emitted from the ultrasound transducer based on the determined position of the distal segment and the angle of deflection; and orienting the distal end such that the ultrasound transducer will emit ultrasonic energy orthogonally to the target tissue when activated, as taught by Keidar. Determining an orientation of the catheter such that ultrasonic energy is directed orthogonally to the target tissue also contributes to performing a more effective ablation procedure while minimizing damage done to non-target tissue. 
(Office Action, pp. 8-9.) 
“In fact, Keidar's probe is not intended to "align[] the axis of symmetry of the tip and the longitudinal axis of the distal end" as required by claim 1, nor is Keidar concerned with "aligning the axis of symmetry of the tip and the longitudinal axis of the distal end such that the ultrasound transducer will emit ultrasonic energy orthogonally to the target tissue when activated" as required by claim 1. Indeed, the probe described in Keidar uses multiple transducers arranged in a "phased array." (Kedar, col 9, lines 48-50.) Keidar is not intending to align the transducer such that it emits ultrasonic energy orthogonally to the target issue when activated. Equally as important is that Clark is not interested in aligning the distal end of the probe with the longitudinal axis of the probe, notwithstanding Clark's acknowledged failure to disclose the use of a transducer that emits ultrasonic energy. Indeed, Clark expressly provides: 
Pressure exerted by the distal tip end 30 against the endocardium deforms the endocardial tissue slightly, so that the tip electrode 15 contacts the tissue over a relatively large area. Since the electrode engages the endocardium at an angle, rather than head-on, the distal portion 13D bends at joint 54 relative to the proximal portion 13P. The bend facilitates optimal contact between the electrode 15 and the endocardial tissue 70. 
“(Clark, 1 [0026].) (Emphasis added.) This angular engagement with the tissue and lack of alignment of an "axis of symmetry of the tip and the longitudinal axis of the distal end" is clearly illustrated in Fig. 4 of Clark: 
“Thus, the Examiner's purported motivation for one of ordinary skill in the art to modify Clark in view of Keidar, i.e., "[d]etermining an orientation of the catheter such that ultrasonic energy is directed orthogonally to the target tissue also contributes to performing a more effective ablation procedure while minimizing damage done to non-target tissue," is not supported or suggested by either reference because neither probe is intended to be used in a manner that aligns an "axis of symmetry" of the tip with the "longitudinal axis of the distal end" of the probe, let alone such that ultrasonic energy is directed orthogonally to the target tissue as the Examiner suggests. 
“In short, not only does Keidar fail to disclose the missing features of Clark, one of ordinary skill art the art would have not perceived any benefit to modifying the probe in Clark with the transducer array as taught by Keidar in order for that redesigned Clark probe to "emit ultrasonic energy orthogonally to the target tissue when activated”.
Examiner disagrees that Keidar fails to disclose “deriving an orientation of the ultrasound transducer and direction of the ultrasonic energy to be emitted from the ultrasound transducer based on the determined position of the distal segment and the angle of deflection”.  Although Keidar uses a phased array, Figure 4 illustrates that ultrasonic energy is still directed parallel to the axis of symmetry.  Therefore, it is still practical to align the tip orthogonally to the target tissue.
Examiner agrees that Keidar fails to disclose “determining an angle of deflection between the axis of symmetry of the tip and the longitudinal axis of the distal end in response to the adjusted contact force between the flexible probe and the target tissue”.  The rejection of claim 1 indicates that this limitation is instead taught by Clark.  Paragraph [0006] specifies between “the axes of the sensing coils” and “the catheter axis”.  Figure 4 illustrates these two axes while the flexible joint is deflected, and [0023] teaches determining this angular deflection.  The angle that Keidar does teach is the angle between the transducer and the target tissue, indicated by α in Figure 2.  Positioning the transducer such that α is 0° orients the transducer orthogonal to the tissue.  Examiner asserts that the combination of Clark in view of Keidar teach the full scope of this limitation.  Although Clark expects the distal tip to deflect while engaging with the tissue, the teachings of Clark allow an operator, if so motivated, to orient the catheter such that no angular deflection occurs.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112 have been withdrawn in response to applicant’s amendment filed 08/05/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, her would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9, 11, and 20-23 rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2014/0187916) in view of Keidar (US 7,306,593).
Regarding claim 1, Clark teaches (Figures 2-3) a method, comprising the steps of:
contacting a flexible probe (catheter 28, [0021]) with target tissue a cavity wall (contact with endocardial tissue 70, [0023]; Figure 4) in a body of a subject ([0022]), the flexible probe having a proximal portion (proximal portion 13P, [0026]), a distal end (distal portion 13D, [0024]) having a longitudinal axis (longitudinal axis 25, [0036] & Figure 3), a distal segment (distal section 13, [0021]) having a tip (distal tip end 30, [0021]) centered about an axis of symmetry (Figure 3) and an ablation electrode (tip electrode 15, [0021]) disposed on the tip ([0021] & Figure 3), a resilient contact force sensor (resilient joint 54, [0026]) in the distal segment ([0026]), a transmitter (internal miniature magnetic field generator MF, [0024]) disposed within the flexible probe, a receiver (sensor assembly 17, [0025]) disposed within the flexible probe ([0025]) and configured for receiving signals from the transmitter ([0025]) for sensing a position of the tip relative to the distal end ([0032]);
According to [0025], the sensor assembly 17 is capable of receiving the generated magnetic fields, and [0032] teaches that the assembly is able to communicate positional data.
Paragraph [0003] states that radiofrequency energy can be generated and applied to an electrode on the distal tip of the catheter to perform ablation.  This, along with [0022], designate tip electrode 15 as an ablation electrode.
As explained in [0021], the catheter 28 comprises a deflectable intermediate section 12.  Figure 2 illustrates the flexibility of the deflectable intermediate section 12.  Likewise, [0026] describes the joint 54 as flexible, elastic, and resilient.  This can be seen in Figure 4.
Figure 4 also illustrates that the longitudinal axis 25 is also an axis of symmetry.
navigating the flexible probe into contact with a target in a wall (endocardial tissue 70, [0022]) of the cavity ([0022]); and
adjusting a contact force between the flexible probe and the target tissue ([0029]) in response to readings of the resilient contact force sensor ([0026]);
Paragraph [0026] states that the elastic joint 54 is able to detect and measure pressure when the distal portion 13D contacts the endocardium.  Paragraph [0029] states and the optimal contact force of 20-30 grams.  Therefore, based upon the measured pressure, the operator can adjust the contact force within the range of acceptable pressure.
determining the position of the distal segment in response to readings from the receiver ([0032]);
determining an angle of deflection (angular deflection, [0023]) between the axis of symmetry of the tip and the longitudinal axis of the distal end ([0023]-[0024]) in response to the adjusted contact force between the flexible probe and the target tissue (axial displacement and angular deflection due to pressure from contact with endocardial tissue 70, [0023]) based on the signals received by the receiver from the transmitter ([0006] & [0034]); and
aligning the axis of symmetry of the tip and the longitudinal axis of the distal end ([0006] & [0034]).
However, Clark fails to disclose an ultrasound transducer in the distal segment, configured to direct ultrasonic energy parallel to the axis of symmetry toward the cavity wall; deriving an orientation of the ultrasound transducer and direction of the ultrasonic energy to be emitted from the ultrasound transducer based on the determined position of the distal segment and the angle of deflection; and orienting the distal end such that the ultrasound transducer will emit ultrasonic energy orthogonally to the target tissue when activated.
Keidar teaches (Figure 2):
an ultrasound transducer (ultrasonic transducers 46, Column 7, Lines 27-30) in the distal segment (Column 7, Lines 30-31), configured to direct ultrasonic energy parallel to the axis of symmetry toward the cavity wall; and
Figure 4 illustrates the effects of ablation, in which ultrasonic energy is directed parallel to the axis of symmetry.
deriving an orientation of the ultrasound transducer and direction of the ultrasonic energy to be emitted from the ultrasound transducer based on the determined position of the distal segment and the angle of deflection (Column 9, Lines 29-42 & Column 10, Lines 47-51); and
orienting the distal end such that the ultrasound transducer will emit ultrasonic energy orthogonally to the target tissue when activated (Column 9, Lines 29-42 & Column 10, Lines 47-51).
According to Column 9, Lines 29-42 & Column 10, Lines 47-51, the operator is able to orient the device so that it contacts the target at a desired orientation.  Therefore, the operator is able to orient the device orthogonally, if that is the orientation chosen.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the probe and method taught by Clark to include an ultrasound transducer in the distal segment, configured to direct ultrasonic energy parallel to the axis of symmetry toward the cavity wall; deriving an orientation of the ultrasound transducer and direction of the ultrasonic energy to be emitted from the ultrasound transducer based on the determined position of the distal segment and the angle of deflection; and orienting the distal end such that the ultrasound transducer will emit ultrasonic energy orthogonally to the target tissue when activated, as taught by Keidar.  The transducer allows the operator to determine tissue parameters, such as wall thickness, prior to ablation, which can ensure a safe, effective procedure.  Determining an orientation of the catheter such that ultrasonic energy is directed orthogonally to the target tissue also contributes to performing a more effective ablation procedure while minimizing damage done to non-target tissue.
Regarding claim 2, Clark in view of Keidar teach the method according to claim 1, and Clark further teaches that the resilient contact force sensor (54, Figure 3) is disposed between the transmitter (MF, Figure 3) and the receiver (17, Figure 3).
Regarding claim 9, Clark in view of Keidar teach the method according to claim 1, and Clark further teaches (Figures 2-3) that the resilient contact force sensor forms a joint between a proximal portion (proximal portion 13P, [0026]) of the flexible probe and the tip of the distal segment ([0026]).
Regarding claim 11, Clark in view of Keidar teach the method according to claim 10, and Clark further teaches maintaining the desired contact force ([0029]).
Paragraph [0029] teaches measuring contact force in order to ensure a continuous pressure applied to the tissue.  It also names a range of desired forces (20-30 grams).
However, Clark fails to disclose orienting the ultrasound transducer.
Keidar teaches orienting the ultrasound transducer (Column 9, Lines 29-42 & Column 10, Lines 47-51).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the methods of Clark and Keidar such that orienting the ultrasound transducer is performed while maintaining the desired contact force.  This eliminates the need to reapply the contact force any time the ultrasound transducer needs to be reoriented, leading to quicker procedures.
Regarding claim 20, Clark in view of Keidar teach the method according to claim 1.
However, Clark fails to disclose activating the ultrasound transducer to emit ultrasound signals after orienting the ultrasound transducer.
Keidar teaches activating the ultrasound transducer to emit ultrasound signals (Column 9, Lines 52-56) after orienting the ultrasound transducer (Column 9, Lines 29-42 & Column 10, Lines 47-51).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Clark to include activating the ultrasound transducer to emit ultrasound signals after orienting the ultrasound transducer, as taught by Keidar.  It is important that the ultrasound transducer is properly oriented before emitting ultrasound signals.  For example, if an operator wants to determine tissue thickness, the calculation will only be correct if the transducer is oriented orthogonally to the tissue wall.
Regarding claim 21, Clark in view of Keidar teach the method according to claim 20.
However, Clark fails to disclose processing echo signals returning from the emitted ultrasound signals to determine a structure of the target tissue.
Keidar teaches processing echo signals returning from the emitted ultrasound signals to determine a structure of the target tissue (Column 9, Lines 56-60).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Clark to include processing echo signals returning from the emitted ultrasound signals to determine a structure of the target tissue, as taught by Keidar.  This ensures that the ultrasound transducer has been navigated to the correct region prior to treating the target tissue.
Regarding claim 22, Clark in view of Keidar teach the method according to claim 21.
However, Clark fails to disclose that determining a structure of the target tissue comprises determining a thickness of the wall of the cavity.
Keidar teaches that a structure of the target tissue comprises determining a thickness of the wall of the cavity (Column 9, Lines 56-60).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Clark such that determining a structure of the target tissue comprises determining a thickness of the wall of the cavity, as taught by Keidar.  In terms of performing tissue ablation, determining the thickness of a tissue wall is vital in determining the amount of ablation necessary to treat the tissue without damaging nearby tissues.
Regarding claim 23, Clark in view of Keidar teach the method according to claim 21.
However, Clark fails to disclose: determining ablation parameters in response to the determined structure of the target tissue; and activating the ablation electrode according to the ablation parameters to ablate the target tissue.
Keidar teaches (Figure 2):
determining ablation parameters in response to the determined structure of the target tissue (Column 10, Lines 65-67 & Column 11, Lines 1-12); and
activating the ablation electrode (tip electrode 48, Column 7, Lines 27-30) according to the ablation parameters to ablate the target tissue (step 66, Column 11, Lines 12-14).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Clark to include determining ablation parameters in response to the determined structure of the target tissue; and activating the ablation electrode according to the ablation parameters to ablate the target tissue, as taught by Keidar.  Calculating ablation parameters provides a mathematical approach in order to verify the amount of ablation necessary for the procedure.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Keidar, as applied to claim 1, above, in further view of Hashimshony (US 2008/0039742).
Regarding claim 8, Clark in view of Keidar teach the method according to claim 1, and Clark further teaches that the transmitter is a single frequency transmitter ([0024]).
Paragraph [0024] states that the magnetic field generator MF comprises an individual coil.  Having one coil results in a single frequency being transmitted at a time, as stated in [0050] of applicant’s specification.
However, Clark fails to disclose that the receiver comprises a single coil.
Keidar teaches that the receiver comprises a single receiving coil (sensing coils 45, Column 8, Lines 16-18).
Column 8, Lines 16-18 states that position/orientation sensor 44 can contain a single sensor coil.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the sensor with a single coil as taught by Keidar into the probe taught by Clark.  The position sensor having a single coil can reduce manufacturing cost and time without affecting the overall functionality.
However, Clark in view of Keidar fail to disclose that the transmitter or receiver function in the radiofrequency range.
Hashimshony teaches a radiofrequency transmitter and a radiofrequency receiver ([0246]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the transmitter and receiver taught by Clark in view of Keidar to operate in the radiofrequency range as taught by Hashimshony.  This ensures that the two parts are able to communicate with each other.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793